Sognier, Judge.
On January 21,1980 Allen pleaded guilty in the Superior Court of Ware County to the offense of taking a motor vehicle. He was sentenced to five years confinement, four years of which were probated. While in confinement he was given a two-day pass and failed to return for five weeks. After a hearing Allen’s probation was revoked. After the appeal was filed in this court, appellant’s counsel filed a request for permission to withdraw as counsel on the ground that an appeal would be wholly frivolous, pursuant to the holding of Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). Our Supreme Court has held that appointed counsel may withdraw from a case on appeal only upon compliance with the rules set out in Anders, supra. Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976).
As required by the decision in Bethay, we have examined fully the record and transcript and find the appeal is completely frivolous. We find that all of the Anders requirements have been met, and accordingly counsel is granted permission to withdraw and the appeal is dismissed.

Appeal dismissed.


Deen, C. J., and Birdsong, J., concur.

M. C. Pritchard, Assistant District Attorney, for appellee.